Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on November 15, 2021 for patent application 16/934,065 filed on July 21, 2020.


	Claim Status
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses “enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session by causing restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited (emphasis added by Examiner).” In previous iterations of the claim language, the claim stated “without restarting of a transcode engine;” now, this section of the claim reads “causing restarting of a transcode engine.” Now, Examiner understands that Applicant has modified other language in the claim, and the intention may be that this clause, by following the “without any action causing an interrupt” language, is meant for the language to carry the same meaning. That is, Applicant may be attempting to claim something like “without causing restarting of a transcode engine.” However, that being said, Examiner finds the current syntax of the claim language to be confusing, as it is unclear if the claim is requiring causing restarting of a transcode engine; or conversely not causing restarting of a transcode engine. Appropriate correction or explanation is required.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires “and by relying on the STB transcoded AV data which has been but not forwarded to the client.” It appears that a word is missing between “been” and “but,” as this section of the claim does not make sense. Appropriate correction or explanation is required.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “the identified disconnected client” in line 3. There is insufficient antecedent basis for this limitation in the claim, as claim 8 depends on claim 1, and not claim 7, which contains reference to an identified disconnected client. Appropriate correction or explanation is required.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “the event” in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction or explanation is required.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “the executing streaming session” in line 6, as well as reciting “the event”  in line 9. There is insufficient 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (Pub. No.: US 2011/0302617) in view of Bachmutsky et al. (Pub. No.: US 2017/0272792) and Naik Raikar et al. (Pub. No.: US 2016/0173935).
Regarding claim 1, Greenfield discloses a method for configuring a server to reconnect to a client that exits from a streaming session, the method comprising: establishing a data communication link between the server and the client for streaming data by executing a streaming session to stream data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing data for streaming in the streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session , maintaining the streaming session in the active state to stream data for a defined period after the client has exited (Fig. 4, element 408, para. [0071]); in response to maintenance of the active state of the streaming session, continuing to process audio/video (AV) data after the client has exited by the server for ordinarily sending streamed data in the streaming session to the client to keep the streaming session in the active state but without maintaining a connection to the client and not transmitting the AV data that is currently continuously processed and received in the streaming session up until the defined period is completed wherein the defined period enables the server to wait to attempt a reconnection to the client that has exited and to maintain an active state of the streaming session (Fig. 4, element 410, para. [0072]); and thereafter, upon receiving a request by the client to reconnect to the server, identifying by the server that the client for reconnection corresponds to an exited client that recently exited from the streaming session and relinking the client seamlessly to the streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is 
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session by causing restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded AV data which has been but not forwarded to the client for a time period to maintain the streaming session in the active state for the defined period wherein the STB is enabled to perform the action of a seamlessly reconnect of relinking to the exited client that had been momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without having to restart the transcoding engine wherein the restarting of the transcoding engine would of caused an interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period thereby by not causing the restart of the transcoding engine and enabling the STB to relink to the streaming session in a manner that accounts for a period of disconnect time of the client by seamlessly reconnecting into the streaming session at a later period corresponding to disconnect time of the client in the streaming session. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for continually transcoding data for streaming in the streaming session, as well as enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session by causing restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded AV data which has been but not forwarded to the client for a time period to maintain the streaming session in the active state for the defined period wherein the STB is enabled to perform the action of a seamlessly reconnect of relinking to the exited client that had been momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without having to restart the transcoding engine wherein the restarting of the transcoding engine would of caused an interrupt in the streaming of the streaming session that was ongoing up until an end of the 
Regarding claim 2, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to another client establishing a data communication link between the STB and requesting connection to the streaming session, treating another client as a new client, and not relinking the another client to streaming session associated with a previous client (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 3, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client in the streaming session by eliminating a step of having to restart a transcode engine for resumption of streaming data by STB in the streaming session (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 3, wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart the transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, .
Regarding claim 5, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session (Greenfield, paras. [0024] and [0025]).
Regarding claim 6, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect an executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 7, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to an identified disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 8, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the method of claim 1, and further discloses further comprising: in response to a disconnect period exceeding a defined time for not transmitting the AV data by the STB, treating the identified disconnected client as a new client, and restarting the transcoding engine for streaming data to the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Greenfield discloses a quick reconnect system to operate a client in a network, the system comprising: a server configured to receive client identifier data that is utilized by the server to support data communication with the client on the network (Fig. 1, elements 122a – 122m, para. [0026]); a memory element coupled with the server configured to store the client identifier data for use to administer control by the server of executing a streaming session for streaming data from the server to the client (Fig. 1, elements 122a – 122m, para. [0026]), wherein the server further configured to: continually process data during for streaming data in executing streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to the event that causes the client to disconnect during executing of streaming session (Fig. 4, element 406, para. [0070]), maintain the active state for streaming data in the streaming session for a defined period (Fig. 4, element 408, para. [0071]); in response to maintenance of the streaming session active state, execute a continuous processing of the audio/video (AV) data to produce streaming AV data during the streaming session active state and to not forward processed AV data which is produced up to the defined period (Fig. 4, element 410, para. [0072]); and thereafter, upon a reconnect by the client, identify a disconnected client to reconnect and link a prior streamed session to exact a seamless handover in streaming data to the client without any interruption of a processing process that is occurring of the prior streamed session to the disconnected client (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded but not forwarded transcoded AV data to the client for a time period to maintain the streaming session in the defined period in order to perform a seamlessly reconnect relinking to an exited client that was momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without restarting the transcoding engine preventing any interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period, relinking the exited client in the streaming session with an amount of AV data having been transcoded by the STB corresponding to the time period of the disconnect whereby the exited client enters an ongoing streaming session with a lapse in the ongoing streaming session to cause a seamless in-session reconnection and restreaming to the exited client at a later period in the ongoing streaming session and transcoding of the AV data performed by the STB. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for continually transcoding data for streaming in the streaming session, as well as linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of 
Regarding claim 10, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 9, and further discloses further comprising: the STB configured to: in response to another client establishing a data communication link between the STB, treat another client as a new client and not linking the prior streamed session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 11, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: establish an initial data communication link between a previous client and the STB; and receive the streamed data by the client without a restart of a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 12, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses wherein a latency by not restarting the transcoding engine, is reduced by up to 2 seconds, which is caused by the latency of a transcoding engine restart (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 13, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB is configured to: receive identifier data of the client to determine whether to reconnect the prior executing streaming session based on the client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 14, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to the disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 15, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to a disconnect period that exceeds a defined time to not forward the AV data, treat an identified disconnected client that attempts a reconnect as a new client and restart a transcode engine to stream data to the disconnected client wherein in the restart results in a delay in the reconnect of the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 16, Greenfield discloses a non-transitory computer program product tangibly embodied in a computer-readable storage device that stores a set of instructions that when executed by a processor perform a method to execute a quick reconnect to stream data from a server to a client, the method comprising: establishing a data communication link between the server and the client for streaming data in the executing streaming session from the server to the client (Fig. 4, element 404, para. [0069]); continually processing data during for streaming data in the executing streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to the event causing the client to disconnect during executing of streaming session (Fig. 4, element 406, para. [0070]), maintaining, by the server, the active state for streaming data in the streaming session for a defined period (Fig. 4, element 408, para. [0071]); in response to keeping the active state of the streaming session, continuously processing the audio/video (AV) data by the server to send streaming data in an active state streaming session wherein the server while maintaining the active state streaming session does not forward the processed AV data so long as the client is disconnected up to the defined period (Fig. 4, element 410, para. [0072]); and thereafter, upon reconnecting by the client, identifying by the server a disconnected client for reconnecting the prior streaming session and for a seamless continuance in the streaming of data to the client without any interruption of the processing process by linking of the previous streaming session that is currently executing by the server (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
 transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded but not forwarded transcoded AV data to the client for a time period to maintain the streaming session in the defined period in order to perform a seamlessly reconnect relinking to an exited client that was momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without restarting the transcoding engine preventing any interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period, to commensurate by the STB the time period the client has exited with a period of ongoing transcoding of AV data in the streaming session, and for the STB to link in time an ongoing streaming session with a reconnection action to enable the STB to cause the seamless reconnection and restreaming of the exited client at a later period in the ongoing streaming session and transcoding of the AV data performed by the STB. However, in analogous art, Naik Raikar discloses that in an “embodiment, the multi-session transcoder 120 may continue to transcode the non-selected channels such that when the user tries to switch to one of the other channels the place-shifting device 100 can immediately start transmitting the new channel data. This embodiment avoids the need for a complete reset of place-shifting device 100 on a channel change which reduces the time needed to begin transmitting the newly selected channel (para. [0033]),” which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent 
Regarding claim 17, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein the method further comprises: in response to another client establishing a data communication link between the STB, treating another client as a new client, and not linking the prior executing streaming session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 18, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 17, and further discloses wherein the method further comprises: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client without restarting a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16.).
Regarding claim 19, the combination of Greenfield, Bachmutsky and Naik Raikar discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 18, and further discloses wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart a transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session, and wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect the executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield (Pub. No.: US 2011/0302617) in view of Bachmutsky et al. (Pub. No.: US 2017/0272792) and Lee et al. (Pub. No.: US 2006/0265384).
Regarding claim 1, Greenfield discloses a method for configuring a server to reconnect to a client that exits from a streaming session, the method comprising: establishing a data communication link between the server and the client for streaming data by executing a streaming session to stream data from the server to the client (Fig. 4, element 404, para. [0069]); continually processing data for streaming in the streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to an event causing the client to exit during execution of the streaming session (Fig. 4, element 406, para. [0070]), maintaining the streaming session in the active state to stream data for a defined period after the client has exited (Fig. 4, element 408, para. [0071]); in response to maintenance of the active state of the streaming session, continuing to process audio/video (AV) data after the client has exited by the server for ordinarily sending streamed data in the streaming session to the client to keep the streaming session in the active state but without maintaining a connection to the client and not transmitting the AV data that is currently continuously processed and received in the streaming session up until the defined period is completed wherein the defined period enables the server to wait to attempt a reconnection to the client that has exited and to maintain an active state of the streaming session (Fig. 4, element 410, para. [0072]); and thereafter, upon receiving a request by the client to reconnect to the server, identifying by the server that the client for reconnection corresponds to an exited client that recently exited from the streaming session and relinking the client seamlessly to the streaming session which continues to be kept in the active state thereby enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set 
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor enabling the client to resume reception of the streamed data without any action causing an interrupt in the streaming of the AV data in the session by causing restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded AV data which has been but not forwarded to the client for a time period to maintain the streaming session in the active state for the defined period wherein the STB is enabled to perform the action of a seamlessly reconnect of relinking to the exited client that had been momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without having to restart the transcoding engine wherein the restarting of the transcoding engine would of caused an interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period thereby by not causing the restart of the transcoding engine and enabling the STB to relink to the streaming session in a manner that accounts for a period of disconnect time of the client by seamlessly reconnecting into the streaming session at a later period corresponding to disconnect time of the client in the streaming session. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the 
Regarding claim 2, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to another client establishing a data communication link between the STB and requesting connection to the streaming session, treating another client as a new client, and not relinking the another client to streaming session associated with a previous client (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 3, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client in the streaming session by eliminating a step of having to restart a transcode engine for resumption of streaming data by STB in the streaming session (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 3, wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart the transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by .
Regarding claim 5, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session (Greenfield, paras. [0024] and [0025]).
Regarding claim 6, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect an executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 7, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to an identified disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 8, the combination of Greenfield, Bachmutsky and Lee discloses the method of claim 1, and further discloses further comprising: in response to a disconnect period exceeding a defined time for not transmitting the AV data by the STB, treating the identified disconnected client as a new client, and restarting the transcoding engine for streaming data to the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Greenfield discloses a quick reconnect system to operate a client in a network, the system comprising: a server configured to receive client identifier data that is utilized by the server to support data communication with the client on the network (Fig. 1, elements 122a – 122m, para. [0026]); a memory element coupled with the server configured to store the client identifier data for use to administer control by the server of executing a streaming session for streaming data from the server to the client (Fig. 1, elements 122a – 122m, para. [0026]), wherein the server further configured to: continually process data during for streaming data in executing streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to the event that causes the client to disconnect during executing of streaming session (Fig. 4, element 406, para. [0070]), maintain the active state for streaming data in the streaming session for a defined period (Fig. 4, element 408, para. [0071]); in response to maintenance of the streaming session active state, execute a continuous processing of the audio/video (AV) data to produce streaming AV data during the streaming session active state and to not forward processed AV data which is produced up to the defined period (Fig. 4, element 410, para. [0072]); and thereafter, upon a reconnect by the client, identify a disconnected client to reconnect and link a prior streamed session to exact a seamless handover in streaming data to the client without any interruption of a processing process that is occurring of the prior streamed session to the disconnected client (Fig. 4, element 414, para. [0075]).
set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded but not forwarded transcoded AV data to the client for a time period to maintain the streaming session in the defined period in order to perform a seamlessly reconnect relinking to an exited client that was momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without restarting the transcoding engine preventing any interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period, relinking the exited client in the streaming session with an amount of AV data having been transcoded by the STB corresponding to the time period of the disconnect whereby the exited client enters an ongoing streaming session with a lapse in the ongoing streaming session to cause a seamless in-session reconnection and restreaming to the exited client at a later period in the ongoing streaming session and transcoding of the AV data performed by the STB. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the transcoding process all over again from the beginning if the portable computing device is disconnected from the host computing device in the middle of the transcoding process and is then reconnected (para. [0007]),” wherein the system will transcode media data files according to device parameters of a portable computing device, regardless of a connection between devices (Fig. 2, element 208, paras. [0030]-[0035]), which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to allow for continually transcoding data for streaming in the streaming session, as well as linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded but not forwarded transcoded AV data to the 
Regarding claim 10, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 9, and further discloses further comprising: the STB configured to: in response to another client establishing a data communication link between the STB, treat another client as a new client and not linking the prior streamed session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
Regarding claim 11, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB configured to: establish an initial data communication link between a previous client and the STB; and receive the streamed data by the client without a restart of a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
the system of claim 10, and further discloses wherein a latency by not restarting the transcoding engine, is reduced by up to 2 seconds, which is caused by the latency of a transcoding engine restart (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 13, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB is configured to: receive identifier data of the client to determine whether to reconnect the prior executing streaming session based on the client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
Regarding claim 14, the combination of Greenfield, Bachmutsky and Lee discloses the system of claim 10, and further discloses further comprising: the STB configured to: in response to an event causing the client to disconnect during the executing of the streaming session, configuring the STB in a manner to not automatically clean an executing streaming session, and to create a new streaming session for connecting to the disconnected client (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]).
the system of claim 10, and further discloses further comprising: the STB configured to: in response to a disconnect period that exceeds a defined time to not forward the AV data, treat an identified disconnected client that attempts a reconnect as a new client and restart a transcode engine to stream data to the disconnected client wherein in the restart results in a delay in the reconnect of the disconnected client (Greenfield, Fig. 5, element 518, paras. [0085]-[0087]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 9.).
Regarding claim 16, Greenfield discloses a non-transitory computer program product tangibly embodied in a computer-readable storage device that stores a set of instructions that when executed by a processor perform a method to execute a quick reconnect to stream data from a server to a client, the method comprising: establishing a data communication link between the server and the client for streaming data in the executing streaming session from the server to the client (Fig. 4, element 404, para. [0069]); continually processing data during for streaming data in the executing streaming session by keeping the streaming session in an active state (Fig. 4, element 404, para. [0069]); in response to the event causing the client to disconnect during executing of streaming session (Fig. 4, element 406, para. [0070]), maintaining, by the server, the active state for streaming data in the streaming session for a defined period (Fig. 4, element 408, para. [0071]); in response to keeping the active state of the streaming session, continuously processing the audio/video (AV) data by the server to send streaming data in an active state streaming session wherein the server while maintaining the active state streaming session does not forward the processed AV data so long as the client is disconnected up to the defined period (Fig. 4, ; and thereafter, upon reconnecting by the client, identifying by the server a disconnected client for reconnecting the prior streaming session and for a seamless continuance in the streaming of data to the client without any interruption of the processing process by linking of the previous streaming session that is currently executing by the server (Fig. 4, element 414, para. [0075]).
Greenfield discloses a server streaming to a client device, rather than a set-top box streaming to a client device. However, in analogous art, Bachmutsky discloses a content distribution system, wherein “a determination may be if any further processing of a requested content stream is required (e.g., (re)segmentation, transcoding of content, conversion of protocols, formats or containerization schemes (for instance, from HLS to MPEG-DASH or vice versa) based on client streaming player capabilities and STB/renderer/display device characteristics). At block 1304, an optimal STB that already contains the processed content is located, whereupon such content is streamed therefrom to the requesting CPE (block 1306). If there is no optimally located STB that already has the processed content, the requested content may be processed as needed and streamed from another STB or from the media source as set forth at block 1308 (para. [0067]; see also figure 13, elements 1302-1308),” which teaches both that set-top boxes can stream content to client devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield to allow for a set-top box to stream content to a client. This would have produced predictable and desirable results, in that it would allow for a more localized streaming of content.
It could be argued that the combination of Greenfield and Bachmutsky does not explicitly disclose continually transcoding data for streaming in the streaming session, nor linking the client seamlessly to the streaming session which the client exited without restarting of a transcode engine that remains in a same active mode of continually transcoding the AV data by the STB during a disconnect period in which the client has exited, and by relying on the STB transcoded but not forwarded transcoded AV data to the client for a time period to maintain the streaming session in the defined period in order to perform a seamlessly reconnect relinking to an exited client that was momentarily prior connected in the streaming session, to reconnect the exited client in a same streaming session in an ongoing manner without restarting the transcoding engine preventing any interrupt in the streaming of the streaming session that was ongoing up until an end of the defined period, to commensurate by the STB the time period the client has exited with a period of ongoing transcoding of AV data in the streaming session, and for the STB to link in time an ongoing streaming session with a reconnection action to enable the STB to cause the seamless reconnection and restreaming of the exited client at a later period in the ongoing streaming session and transcoding of the AV data performed by the STB. However, in analogous art, Lee discloses that “[t]here is also a need for a transcoding process that obviates restarting the transcoding process all over again from the beginning if the portable computing device is disconnected from the host computing device in the middle of the transcoding process and is then reconnected (para. [0007]),” wherein the system will transcode media data files according to device parameters of a portable computing device, regardless of a connection between devices (Fig. 2, element 208, paras. [0030]-[0035]), which teaches that there can be motivation to continue to transcode information, even when the transcoded information is not currently being consumed by a user, in order to prevent or lessen potential future delays when said transcoded information is requested. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenfield and Bachmutsky to 
Regarding claim 17, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein the method further comprises: in response to another client establishing a data communication link between the STB, treating another client as a new client, and not linking the prior executing streaming session to another client by the STB (Greenfield, Fig. 5, elements 506 and 518, paras. [0079]-[0087]).
the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 17, and further discloses wherein the method further comprises: establishing an initial data communication link between a previous client and the STB; and receiving the streaming data by the client without restarting a transcoding engine of the STB again (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16.).
Regarding claim 19, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 18, and further discloses wherein linking of the streaming session is executed eliminating any latency caused by having to restart the transcode engine wherein the latency due to not having to restart a transcode engine is reduced by up to 2 seconds (Greenfield, Fig. 5, elements 514 and 516, paras. [0083] and [0084]; Bachmutsky, Fig. 13, elements 1302-1306, para. [0067]. This claim is rejected on the same grounds as claim 16. The combination of Greenfield and Bachmutsky discloses the claimed invention except for reducing the latency by up to 2 seconds. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow for such a reduction in latency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).
Regarding claim 20, the combination of Greenfield, Bachmutsky and Lee discloses the non-transitory computer program product tangibly embodied in the computer-readable storage device that stores a set of instructions of claim 16, and further discloses wherein an establishing step establishes a wireless data communication link between the STB and the client for the streaming session, and wherein the STB is configured to wirelessly receive identifier data of the client to determine whether to reconnect the executing streaming session based on client identifier data (Greenfield, Fig. 1, elements 122a – 122m, para. [0026]; Fig. 5, elements 514 and 516, paras. [0083] and [0084]).


Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered, but they are moot in view of the new grounds of rejection in view of Naik Raikar, as well as in view of Lee, and as well as in view of the new 35 USC § 112 rejections.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.